DETAILED ACTION
Status of Claims
The amendment filed 07/06/2022 has been entered. Claims 28-44 remain pending.
The previous objections to the drawings and abstract are withdrawn.
Applicant's arguments have been fully considered but they are not persuasive. All previous prior art rejections under 35 UCS 103 and double patenting rejections are maintained and reiterated below. See Response to Arguments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-31, 33, 35-39, 41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen (US 2007/0015061) in view of Sanchez et al. (US 2008/0290022) and Nishio et al. (US 2004/0166417).
Instant claims are regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Regarding claim 28, 36, and 44, Klaassen teaches thin-film batteries with polymer and LiPON electrolyte layers and method comprising:
depositing a layer of lithium 122 (which forms the active portion of the anode) on a second metal foil 120 forming sheet 121 (para 0046);
depositing a film of cathode material 112 on a first metal foil 110 forming sheet 111 (para 0046);
depositing a relatively hard LiPON layer 114/124 (solid electrolyte layer); 
depositing a sheet or layer of polymer electrolyte 130 (4th layer) between first sheet 111 and second sheet 121 (para 0046); the thickness of the soft electrolyte layer is about 3 micron or thinner (para 0049);
stacking in a face to face arrangement (Fig. 2); and
then the first sheet 111 and the second sheet 121 are pressed together (para 0046) to obtain the all-solid, thin layer battery.
Figure 1A to Klaassen is provided below.

    PNG
    media_image1.png
    257
    478
    media_image1.png
    Greyscale

Klaassen references crosslinking agents and crosslinkable solid polymer electrolytes (para 0010) but does not expressly teach the soft solid electrolyte layer material (4th layer) includes a solid crosslinked polymer material comprising ionic groups.
Sanchez, directed to films that are useful as an electrolyte for a lithium battery, teaches a crosslinked polymer film bearing ionic groups (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a solid crosslinked polymer material comprising ionic groups motivated by Nishio. Nishio states in the background art, a solid polymer electrolyte must have high mechanical strength for the reduction of film thickness. For this purpose, a solid polymer electrolyte used is prepared by forming a film from a polyether polymer having crosslinkable reactive functional groups, and curing the film to effect crosslinking. With respect to ionic groups, such groups increase conductivity.
Regarding claims 29 and 37, Sanchez teaches a polyimide (para 0050).
Regarding claims 30 and 38, Sanchez teaches ions selected from ammonium, imidazolium, pyrazolium, tetrazolium, pyridinium, and guanidinium ions (para 0064).
Regarding claims 31 and 39, Klaassen teaches the cathode material may include carbon powder or polyPN electrolyte material to increase conductivity and lithium transport (Table 1).
Regarding claims 33 and 41, Klaassen teaches LiCoO2 (Table 1).
Regarding claims 35 and 43, Klaassen teaches cathode connector 1051 and anode connector 1052 (Fig. 10A).
Claims 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen (US 2007/0015061) in view of Sanchez et al. (US 2008/0290022) and Nishio et al. (US 2004/0166417), as applied to claim 28 above, in further view of Gaben et al. (WO 2013/064779), English equivalent US 2014/0308576.
Regarding claims 32 and 40, Klaassen does to teach anode material from the list recited.
Gaben, directed to a method of manufacturing all-solid-state thin-film batteries, teaches tinoxynitrides (para 00129).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use any of the known negative active material for use in an anode used in an all-solid-state thin-film battery.
Claims 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen (US 2007/0015061) in view of Sanchez et al. (US 2008/0290022) and Nishio et al. (US 2004/0166417), as applied to claims 28 and 41 above, in further view of Pyszcek et al. (US 2009/0202899).
Regarding claims 34 and 42, Klaassen teaches encapsulant material 1050 (Fig. 10A); however, fails to expressly state the material of construction.
Pyszcek, directed to a thin film solid state battery, teaches one or more sealing, encapsulation or insulating layers can be deposited over or around the TFSS battery. Sealing, encapsulation or insulating layers can comprise a polymeric, ceramic, or glass material (para 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use any of the recited materials, including a ceramic, as the material for the encapsulant material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 7, 10, 11, 13, and 14 of U.S. Patent No. 10,581,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the product claimed contains the same process of making.
Claims 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 13,and 16 of U.S. Patent No. 10,581,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the product claimed contains the same process of making. Although the claims at issue are not identical, they are not patentably distinct from each other because the product claimed contains the same process of making as well as the thin layer battery itself.

Response to Arguments
Applicant argues Sanchez teaches polymer with ionic groups may have detrimental effects and POSITA would deduce from this teaching that it is not possible to deposit a layer of a crosslinked polymer material comprising ionic groups onto an electrode layer.
In response, Sanchez identifies this as the problem (para 0004) and offers a solution in paragraph [0005]. Therefore, POSITA could deposit a layer of a crosslinked polymer material comprising ionic groups onto an electrode layer. Moreover, Klaassen already expressly references crosslinking agents and crosslinkable solid electrolytes (para 0010) may be used. Sanchez is provided to expressly teach crosslinked polymer films bearing ionic groups. For these reasons, the prior art rejections area maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723